DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2020 and March 08, 2021 was filed as appropriate.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimes (US 20160201740) in view of Loui et al, (WO 2020227818), hereinafter referred to as Loui.

Claim 1. Kimes discloses in figure 20 clutch assembly, comprising: an actuator 176; an outer ring 137 having a first pocket 127 and a second pocket 170a defined in an inner surface thereof; an inner ring 130 disposed radially inward of the outer ring 137 and rotatable about an axis, shown in figure 1, 16, in a first rotational direction and a second rotational direction opposite the first rotational direction (pg 1, 0006); a strut 170 disposed within the first pocket 127 and configured to be rotated by the actuator 176 in the first rotational direction or the second rotational direction; and a pawl 152 disposed within the second pocket 127a and configured such that rotation of the strut 170 pushes the pawl toward teeth 125 disposed on an outer surface of the inner ring 130 for engagement therewith to prevent rotation of the inner ring 130 in the first rotational direction and/or the second rotational direction, wherein: in a first mode of operation (fig 20), the pawl does not contact the teeth, the inner ring 130 is free to rotate in the first rotational direction and the second rotational direction, and the actuator is in a powered-off state; and in a third mode of operation (fig 21), the pawl is in full engagement with the teeth and the inner ring 130 is prevented from rotation in both the first and the second rotational directions.
Kimes does not recite a second mode of operation, the pawl 112’ is in partial engagement with the teeth 224, the inner ring is free to rotate in the 
Loui recites in a second mode of operation (fig 11), the pawl is in partial engagement with the teeth, the inner ring 130 is free to rotate in the second rotational direction and prevented from rotation in the first rotational direction (pg 13, line 22), and the actuator is in a powered-on state (pg 13, line15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Loui to modify Kimes to provide for a mode of operation with a partially engaged pawl allowing the inner ring to rotate in one direction. The combination of Loui incorporated into Kimes would add an intermediate position that is between the disengaged position and engaged position. The combination would add flexibility to the Kimes reference by allowing freewheel motion in a single direction and locking in the other as well as being fully engaged or disengaged thereby increasing the usefulness of the clutch assembly.    

    PNG
    media_image1.png
    811
    700
    media_image1.png
    Greyscale

Claim 2. Kimes discloses the strut moves radially in and out of the pocket to engage the pawl. Kimes does not disclose the first flange is configured to rotate within the first pocket between a first wall and a second wall in response to axial displacement of the actuator plate in a first axial direction or a second axial direction.
Loui discloses in figures 1-3 that the actuator 42 includes an actuator plate 46 having a notch 48; the strut 50 includes a body portion 50a, a first flange 50b extending radially outward from the body portion, and a second flange 36 extending radially inward from the body portion; the first flange 50b is received within the notch 48 of the actuator plate 46.


Claim 8. Kimes does not teach the second flange is arranged on a flat region of an outer surface of the pawl.
Loui discloses the second flange 36 is arranged on a flat region of an outer surface of the 24 pawl in fig 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Loui to modify Kimes to provide a second flange on a flat surface of the pawl. This configuration controls the movement of the pawl.

    PNG
    media_image2.png
    579
    747
    media_image2.png
    Greyscale

Claim 9. Kimes discloses wherein to transition from the second mode of operation to the third mode of operation, a reverse torque is applied to the inner ring (claim 15, line 10-12).

Claim 10. Kimes discloses wherein to transition from the third mode of operation to the first mode of operation, the actuator is commanded to a powered-off state and a reverse torque is applied to the inner ring (claim 15, line 23-30).

Claim 11. Kimes discloses a clutch assembly 20, comprising: an 176 actuator; an outer ring 137 having a first pocket 127 and a second pocket170a; an inner ring 130 disposed radially inside of the outer ring 137 and rotatable about an axis in a first rotational direction and a second, 
Kimes does not disclose in an intermediate mode of operation, the actuator is in a powered- on state, the pawl is in partial engagement with the teeth of the inner ring, and the inner ring is free to rotate in the second rotational direction and is prevented from rotation in the first rotational direction.
Loui discloses in figure 11 wherein, in an intermediate mode of operation, the actuator is in a powered- on state, the pawl 202 is in partial engagement with the teeth of the inner ring 224, and the inner ring is free 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Loui to modify Kimes to provide a rotating strut to engage the pawl which engages with the inner ring. The combination of Loui incorporated into Kimes would add an intermediate position that is between the disengaged position and engaged position. The combination would add flexibility to the Kimes reference by allowing freewheel motion in a single direction and locking in the other as well as being fully engaged or disengaged thereby increasing the usefulness of the clutch assembly.    

Claim 18. Kimes discloses in figure 21 a spring 166 is disposed within the second pocket 153 and is configured to bias the pawl 152 toward the outer ring 135 and away from the inner ring 122.

Allowable Subject Matter
Claims 3-7, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The application recites pockets one, two, and three located in the outer ring configured for the strut disposed in pocket one, the pawl in pocket 
The closest prior art Kimes discloses a pocket for an actuator plate, spring, and strut, the strut configured to move in and out of the pocket radially. However, Kimes fails to disclose a rotating strut inside the pocket.
The next closest prior art, Loui, discloses a strut that rotates to control the movement of the pawl that engages with the teeth of a ring. However, Loui fails to disclose an outer ring inside which the strut is housed inside a pocket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY E BELL whose telephone number is (571)272-4624.  The examiner can normally be reached on M-F 6:30 am - 4:30 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY E. BELL/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655